DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 6, filed 04/14/2021, with respect to claims 11 and 15 have been fully considered and are persuasive.  The objections of claims 11 and 15 have been withdrawn. 

Applicant’s arguments, see pages 6-9, filed 04/14/2021, with respect to claims 1-3, 9, 11-15, and 17-19 have been fully considered and are persuasive.  The rejection of claims 1-3, 9, 11-15, and 17-19 has been withdrawn. 

Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance: 
Representative Independent Claim 1 recites: 
A method comprising: 
receiving data relating to atmospheric conditions collected at a particular altitude, the particular altitude located within the stratosphere or upper troposphere; 
providing the data to a machine-learned model, the machine-learned model having been trained using a training data set collected in a controlled environment; 
determining, by the machine-learned model, atmospheric conditions data for the particular altitude based on the data collected for the particular altitude; and 
using the atmospheric conditions data for the particular altitude to predict one or more operating parameters of a balloon operating in the stratosphere or upper troposphere, the one or more operating parameters including at least one of balloon health or leak rate.

An updated prior art search was performed and Knoblach is still considered the closest prior art of record. Knoblach, as best understood by the Examiner, and when considered separately or in combination with the prior art of record, fails to teach using the atmospheric conditions data for the particular altitude to predict one or more operating parameters of a balloon operating in the stratosphere or upper troposphere, the one or more operating parameters including at least one of balloon health or leak rate, taken in combination with the other limitations of claim 1.

Independent Claim 12 is allowable for similar reasons as claim 1.
Claims 2-11 are allowable by virtue of their dependence on claim 1.
Claims 13-20 are allowable by virtue of their dependence on claim 12

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN T BRYANT whose telephone number is (571)272-4194.  The examiner can normally be reached on Monday-Thursday and Alternate Fridays 7:00-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTIAN T BRYANT/Examiner, Art Unit 2863                                                                                                                                                                                                        06/08/2021

/ALESSANDRO V AMARI/Supervisory Patent Examiner, Art Unit 2863